 



Exhibit 10.1
February 21, 2006
First Bank of Delaware
1608 Walnut Street
Philadelphia, Pennsylvania 19103
Attention: Alonzo J. Primus
Re: Installment Loan Marketing and Servicing Agreement by and between First Bank
of Delaware and ACE Cash Express, Inc. (as amended, the “Agreement”)
Dear Alonzo:
Each undefined capitalized term used in this letter shall have the meaning
ascribed to it in the Agreement. When countersigned, this letter will constitute
an amendment to the Agreement, effective as of February 21, 2006.
Notwithstanding anything to the contrary contained in the Agreement and without
any liability arising therefor, the parties to the Agreement hereby agree that
ACE may cease to offer Loans in the State of Texas as soon as ACE elects to do
so.
Please evidence your agreement with the foregoing by countersigning a copy of
this letter and providing a countersigned copy to the undersigned at your
earliest convenience.

            Sincerely,


ACE CASH EXPRESS, INC.
      By:   /s/ WALTER E. EVANS         Walter E. Evans, Senior Vice President
and General Counsel             

AGREED TO AND ACCEPTED BY:


FIRST BANK OF DELAWARE


By: /s/ ALONZO J. PRIMUS
 
Name: Alonzo J. Primus
Title:    Executive Vice President, National Consumer Products

